t c summary opinion united_states tax_court dan vladimir nicolas petitioner v commissioner of internal revenue respondent docket no 28343-09s filed date dan vladimir nicolas pro_se john d davis for respondent vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all section references are to the code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issue for decision is whether petitioner is entitled to deduct as alimony under sec_215 court-ordered payments of attorney’s fees and costs to his former wife background some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference petitioner resided in oregon when the petition was filed petitioner was formerly married to marta eugenia nicolas ms nicolas in the oregon circuit_court for multnomah county state court entered judgment dissolving their marriage dissolution judgment the dissolution judgment ordered petitioner to pay spousal support to ms nicolas of dollar_figure per month from march through date the dissolution judgment also contained a provision allowing the parties to request attorney’s fees and costs in the state court granted ms nicolas’ request for attorney’s fees and issued a supplemental judgment for attorney fees supplemental judgment ordering petitioner to pay ms nicolas attorney’s fees and costs of dollar_figure the state court concluded such an award was appropriate because petitioner had more funds available and was in a better position to pay than ms nicolas the supplemental judgment states that the award of attorney’s fees and costs is in addition to and not in lieu of the judgments granted in the dissolution judgment the supplemental judgment does not state whether petitioner’s obligation to pay the attorney’s fees and costs would continue if ms nicolas were to pass away petitioner was not required to pay the attorney’s fees and costs until months after the supplemental judgment was signed but once the payment became due interest accrued until paid during petitioner paid dollar_figure of the attorney’s fees and costs he deducted this amount on his form_1040 u s individual_income_tax_return for respondent determined in a notice_of_deficiency that petitioner was not entitled to deduct as alimony the dollar_figure of attorney’s fees and costs petitioner paid to ms nicolas discussion deductions are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to the claimed deductions rule a 503_us_79 292_us_435 sec_215 permits a deduction for the payment of alimony during a taxable_year sec_215 defines alimony as alimony which is includable in the gross_income of the recipient under sec_71 sec_71 defines alimony as any cash payment meeting the four criteria provided in subparagraphs a through d of that section accordingly if any portion of the payments made by petitioner fails to meet any one of the four enumerated criteria that portion is not alimony and petitioner cannot deduct it the parties agree that the requirements of subparagraphs a b and c have been satisfied they disagree solely about whether the payments satisfy subparagraph d ie whether the obligation to pay the court-ordered attorney’s fee sec_2 sec_71 provides sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse and costs would have terminated in the event of the death of ms nicolas under sec_71 in order to deduct a payment as alimony the payor must have no liability to continue making payments after the recipient’s death otherwise the payor may not deduct any required related payments see 541_f3d_973 9th cir affg tcmemo_2006_105 407_f3d_186 3d cir affg tcmemo_2003_163 if the divorce instrument is silent as to the existence of a postdeath obligation the requirements of sec_71 may still be satisfied if the payments terminate upon the payee spouse’s death by operation of state law johanson v commissioner supra pincite if state law is ambiguous in this regard however a ‘federal court will not engage in complex subjective inquiries under state law rather the court will read the divorce instrument and make its own determination based on the language of the document ’ id quoting 102_f3d_842 6th cir affg t c memo the supplemental judgment is silent as to whether petitioner’s obligation to pay the attorney’s fees and costs would terminate in the event of ms nicolas’ death thus we consider whether the payments terminate by operation of oregon law or rev stat sec_107 j authorizes a court granting a dissolution of marriage to order one party to pay reasonable attorney’s fees and costs to the other party or the other party’s attorney there is no provision in or rev stat sec_107 j or any related statute terminating the payor’s obligation to pay attorney’s fees upon the death of the payee spouse furthermore rule of the oregon rules of civil procedure which governs the procedure for the allowance of attorney’s fees does not state whether the payor’s obligation to pay attorney’s fees ceases on the death of the payee the parties point us to no authority and we have discovered none that expressly states whether the obligation of court-ordered payment of attorney’s fees and costs ceases upon the death of the payee spouse additionally caselaw provides no assistance as there is uncertainty under oregon law whether spousal support payments terminate upon the death of the payee spouse see linder v dept of revenue or tax n oregon tax_court noting the disagreement under oregon law as to whether spousal support payments terminate upon the death of the payee spouse therefore we conclude that oregon state law is ambiguous finally faced with a silent court order and no state law resolution of the question we independently review the judgment itself to make our own determination as to the satisfaction of the sec_71 requirement see hoover v commissioner supra pincite nothing in the judgment indicates that petitioner’s obligation to pay ms nicolas’ attorney’s fees would terminate on her death in fact the supplemental judgment specifically requires petitioner to pay interest on the attorney’s fees until paid such payment is not made contingent on any factor or event we have no reason to conclude that petitioner’s obligation to pay ms nicolas’ attorney’s fees terminates on her death hence the payments do not satisfy the requirements of sec_71 and petitioner is not entitled to deduct as alimony the payments to ms nicolas for attorney’s fees and costs to reflect the foregoing decision will be entered for respondent
